



Exhibit 10.31




 
JBG SMITH Properties


Amendment No. 2


to the
 
2017 Employee Share Purchase Plan
 
(As approved by the sole shareholder on July 10, 2017)
The 2017 Employee Share Purchase Plan of JBG SMITH Properties, effective July
17, 2017 (the “ESPP”), is hereby amended as follows, effective May 1, 2019:
1.Section 11(d) of the ESPP is hereby deleted in its entirety and replaced with
the following:


(d)    Return of Unused Payroll Deductions.  Any balance remaining in an
employee’s payroll deduction account at the end of an Offering Period will be
automatically refunded to the employee.









